Citation Nr: 1226905	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  03-25 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial evaluation in excess of 10 percent for gouty arthritis of the left knee. 

3.  Entitlement to an initial evaluation in excess of 10 percent for gouty arthritis of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967 and from June 1984 to August 1996.   

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded for additional development in April 2007 and June 2010 and is now ready for appellate review.  

In November 2006, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).    

As a procedural matter, prior to the time that the case was dispatched, the Board received an Appointment of Veterans Service Organization as Claimant's Representative form signed by the Veteran on June 12, 2012, naming the American Red Cross as his representative.  The Board interprets this correspondence as a request to change representative.

Under 38 C.F.R. § 20.1304, an appellant has 90 days following the mailing of the notice of certification to the Board or until the date the appellant decision is promulgated by the Board, whichever comes first, to request a change in representation.  

The case was certified to the Board in January 2010.  The 90-day period expired in April 2010.  The Veteran was also notified in December 2011 that the case was being returned to the Board.  In June 2012, he indicated that he wished to appoint the American Red Cross as his representative.  As his request to change representatives was well outside the 90-day period, the motion is denied.  38 C.F.R. § 20.1304  (2002).  For purposes of this decision, the Disabled American Veterans is his appointed representative. 


FINDINGS OF FACT

1.  PTSD has not been shown.  A current psychiatric disorder, diagnosed as a depressive disorder, is linked to service.

2.  Throughout the rating period on appeal, gouty arthritis of the left knee and right foot have not been manifested by an active process of rheumatoid arthritis involving one or two exacerbations a year in a well-established diagnosis.  

3.  Throughout the rating period on appeal, motion in the left knee is to full extension and, at worst, 107 degrees of flexion.  

4.  Throughout the rating period on appeal, moderate recurrent subluxation or lateral instability is not shown in the left knee. 

5.  Throughout the rating period on appeal, no more than moderate disability due to gouty arthritis of the right foot is shown.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, an acquired psychiatric disorder, diagnosed as a depressive disorder, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

2.  The criteria for an initial rating in excess of 10 percent for gouty arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5002, 5017, 5257, 5260, 5261 (2011).  

3.  The criteria for an initial evaluation in excess of 10 percent for gouty arthritis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5017, 5284 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Veterans Claims Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim. 


Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

In addition to the laws and regulations outlined above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of PTSD which is based on an examination which relied upon an unverified history is inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994). 

During the pendency of the appeal, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard to establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304 was amended to include a paragraph which, in pertinent part, states that, if a stressor claimed by a veteran was related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that his or her symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3) (2011) (as amended by 75 Fed. Reg. 39843 (July 13, 2010)).  The amended regulation, in pertinent part, applies to all claims for service connection for PTSD that, as in the instant case, were appealed to the Board by July 13, 2010. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a) (2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever.)

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran applied for service connection for PTSD that was received in March 2001, asserting in communications with VA thereafter that he developed this condition as a result of stressors coincident with his duty as a refrigerated truck driver delivering supplies to U.S. Forces in the Republic of Vietnam during the Vietnam War.  The service personnel records confirm duty in the Vietnam from March 1966 to April 1967 as a subsistence storage specialist.  None of his awards or decorations are indicative of combat service.  

In written contentions and sworn testimony to the undersigned at the November 2006 hearing, the Veteran described stressors during his service in Vietnam to include repeated sniper attacks while delivering supplies in his truck, a "friendly fire" incident involving the killing of a friend in the back of his truck while he was driving, and the loss of number of friends in combat.  He testified to the undersigned that he did not remember the name of his friend that was killed in the back of his truck, nor has he otherwise provided his name to allow for verification of this stressor.  

The U.S. Army and Joint Services Records Research Center (JSRRC) attempted to verify whether the Veteran's stressors, with the response from JSSRC in July and September 1999 being that the incident involving the individual killed in the back of the Veteran's truck and sniper fire or ambushes involving the Veteran's unit could not be verified.  

The Veteran also at the November 2006 hearing before the undersigned reported a stressor after his duty in Vietnam coincident with his duty as a Casualty Assistance Officer during a funeral for a service member killed in Bosnia.  He testified that after being asked by the service member's daughter to open her father's casket, the daughter fainted.  The record reflects a March 1996 letter from VA thanking the Veteran for assistance while working with a specific family in his capacity as a Casualty Assistance Officer, details of the funeral for this soldier, and an electronic mail communication indicating he would be assisting the children of this soldier at the funeral.  As such, the RO in a September 2009 memorandum concluded that the stressor of providing casualty assistance to the family had been verified.    

The service treatment reports from both periods of active duty, to include the August 1967 separation examination and medical history collected prior to his first separation from active duty and the May 1996 separation examination and medical history collected prior to separation from his second period of active duty, do not reference a psychiatric disorder or any mental health difficulties.  The first VA general examination conducted after service in February 1997 made no reference to any psychiatric problems, and the examination of the "nervous system" at that time was normal.  

A VA psychiatric examination filed in conjunction with a claim for service connection for a "nervous condition" filed in July 1997, the reports from which are undated, resulted in the conclusion that no psychiatric illness was present, and noted that the Veteran "denied any depressive episode, anxiety, or any nervous condition."  He also denied any combat or "traumas" during service.  Based on the reports from this examination, the claim for service connection for a nervous condition was denied by a December 1999 rating decision that found that this claim was not well grounded.  

The evidence thereafter includes reports from treatment in a VA PTSD program initiated in January 2001 with a VA social worker diagnosing the Veteran with PTSD and major depression in that month.  One report from this treatment dated in January 2003 resulted in the conclusion by a VA social worker that he had PTSD "related directly to his combat experience."  

Additional VA outpatient psychiatric reports and other VA outpatient treatment reports dated through 2011 reflect a diagnosis of PTSD, and a February 2012 opinion completed by a VA social worker described some of the stressors from the Veteran's Vietnam service previously discussed and noted that he had "chronic PTSD."  This document was received after the most recent supplemental statement of the case issued in October 2011 and consideration of this evidence by the RO was not waived by the Veteran.  Given the grant of benefits, initial consideration of this letter by the Board can result in no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

As directed by the Board in its April 2007 remand, the Veteran was afforded a VA examination in October 2009 to determine if he had PTSD due to a verified in-service stressor.  The conclusion following this examination was that he had a "few symptoms" of PTSD but that he did not meet the full DSM-IV criteria for the diagnosis.  The examiner concluded that the Veteran had enough symptoms to be diagnosed with depressive disorder NOS (not otherwise specified).  

A June 2010 Board remand, referencing Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (holding that though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed"), found that in light of the diagnosis of depressive disorder at the October 2009 VA examination, a VA examination that included an opinion as to whether the currently-diagnosed psychiatric disorder was related to service was necessary.  

The requested examination was accomplished in July 2010, and the reports from this examination document that the claims file was reviewed prior thereto.  The conclusion following the examination was that the Veteran was "subthreshold" for a diagnosis of PTSD.  He was again diagnosed at that time with depressive disorder NOS, and the examiner (a psychologist) concluded as follows with respect to the relationship between this condition and service: 

[I]t is at least as likely as not tha[t] any currently diagnosed psychiatric disorder first manifested during [the] [V]eteran's periods of ac[]tive service and is causally related to eve[]nts duri[]g a period of ac[]tive service. 

The RO determined that because "no rationale" was provided for the opinion, another VA opinion addressing the relationship between any current psychiatric disability and service was necessary.  The requested opinion, also documented to have included a review of the claims file by the examiner (a Registered Nurse), was completed in October 2011, and this opinion also resulted in the conclusion that it was at least as likely as not that the Veteran's depression was related to service.  

The examiner's rationale for this opinion included the following:   

I believe that [the Veteran] did not have an opportunity to seek counseling or treatment during his Military years because of the stigma he associated with mental health treatment.  The reality is that his relationships suffered through divorces, he did not have a prior Military mental health history, and that he covered-up his dysfunction by withdrawing from family and friends, using alcohol, and did not seek treatment until recently.  He re-joined the Military and left as an E-7.  He was in the recruiting command which further would have prevented him from seeking treatment for depressive symptoms which he said he was having since returning from Vietnam, and which have gotten worse as he has aged, prompting him to eventually seek treatment.  Therefore my medical opinion is that his depressive disorder is at least as likely as not to have been caused by Military service.  It is not unusual for individuals to delay or postpone treatment because of societal pressures and self-esteem issues.  

Applying the pertinent legal criteria to the facts summarized above, the Board notes initially that the October 2009 and July 2010 VA examinations did not demonstrate that the full criteria for PTSD were met, and that while the record reflects multiple diagnoses of PTSD, it does not appear to reflect a valid diagnosis of the condition under DSM-IV that has been linked to a verified stressor as required by 38 C.F.R. § 4.125(a); West v. Brown, 7 Vet. App. at 70, 77-78 (1994).  

However, and bearing in mind the holding in Clemons, while service connection for PTSD may not be granted, there is no competent evidence contradicting the positive nexus opinions of July 2010 and October 2011 linking the Veteran's depressive disorder to service.  

As such, it cannot be said that the preponderance of the evidence is against a claim for service connection for a depressive disorder given the uncontradicted July 2010 and October 2011 opinions by mental health professionals.  Therefore, and after resolving all reasonable doubt in the Veteran's favor, to include any related to his credibility, the Board concludes that entitlement to service connection for a depressive disorder is warranted.

Increased Ratings

Ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disabilities at issue in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether he is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  In Fenderson, Veterans Claims Court held that evidence to be considered in the appeal of an initial assignment of a rating disability, as in the instant appeal, was not limited to that reflecting the then current severity of the disorder. 

In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Specific diagnostic code provisions relate to arthritis and others are available for rating limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Rheumatoid arthritis established as an active disease process is rated as 20 percent disabling if there are one or two exacerbations per year in a well established diagnosis.  38 C.F.R. § 4.71a, DC 5002.  Chronic residuals of rheumatoid arthritis, in contrast to the active process, are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

A note following DC 5002 provides that ratings for the active process of rheumatoid arthritis will not be combined with residual ratings for limitation of motion or ankylosis, and that the higher evaluation should be assigned.  Therefore, the Board must evaluate the Veteran's claims for increased ratings under a rating for an active process and based on chronic residuals in order to determine which method of rating the disability will result in the higher evaluation. 

Left Knee

38 C.F.R. § 4.71a, DC 5017 provides that gout is be rated on the basis of rheumatoid arthritis.  The service-connected left knee disability is currently rated under DCs 5002-5017.  Hyphenated diagnostic code numbers reflect the assignment of a rating under the first code, using the criteria of the second code.  See 38 C.F.R. § 4.20.  

Under DC 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating under DC 5260 requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for limitation of extension to 10 degrees.  A 20 percent rating requires extension to be limited to 15 degrees, and a 30 percent evaluation is warranted when extension is limited to 20 degrees.  

The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under DCs 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating. 

The service treatment reports reflect treatment for left knee pain, and clinical evidence dated within one year of service included an impression of degenerative joint disease and noted that gout could not be ruled out.  Based in part on this evidence, an August 2003 rating decision granted service connection for gout of the left knee.  A noncompensable rating was assigned under DC 5017 effective from November 26, 2001, the date of receipt of a claim to reopen.  

Thereafter, a September 2004 rating decision increased the rating for this disability, under DCs 5002-5017, also effective from November 26, 2001.  This rating has been continued until the present time.  The rating was increased to 10 percent on the basis of findings from a July 2004 VA examination of the left knee that showed tenderness in the lower end of the patella and crepitus to passive movement.  Full extension and flexion was shown but pain was shown with this motion.  

The examiner noted that the Veteran was diagnosed with gout of the left knee and that X-rays of the left knee showed joint space narrowing.  The 10 percent rating was assigned by the RO based on a determination that gout was to be rated as analogous to rheumatoid arthritis and that a 10 percent rating was warranted for the specific joint involved when the limitation of motion was not compensable but was objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  This 10 percent rating has been confirmed and continued until the present time.  

Thereafter, the Veteran reported to the undersigned at the November 2006 hearing that he has flareups of "excruciating" pain in the left knee accompanied by swelling and inflammation.  He reported that flareups of left knee pain cause limitation of motion.  With respect to these flare-ups, he reported at an August 2008 VA examination that they are severe, occur every 3 to 4 months, and last 3 to 7 days.  Symptoms with respect to the left knee reported at the August 2008 VA examination included no giving way, instability, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, or locking.  He did report pain, stiffness, and inflammation.  

The examination of the left knee in August 2008 demonstrated crepitus but no evidence of Osgood-Schlatter's disease.  There were no masses behind the knee, and no clicks or snaps, grinding, instability, or abnormalities of the patella, meniscus, tendons, bursae or other any other areas of the left knee.  The examiner stated that there was an "active process" of inflammatory arthritis that resulted in definite impairment of health.  Range of motion in the left knee was from full extension to 120 degrees of flexion.  Repetitive motion did not elicit pain and there were no additional limitations after repetitive motion.  No ankylosis was present and X-rays were interpreted as showing minimal early degenerative osteoarthritis.     

Thereafter, the Veteran was afforded another VA examination of his joints in October 2009, at which time he reported a flare up of gout in the left knee the previous week which he managed by increasing his colchicine dosage.  He also reported that he took allopurinol on a daily basis and that his last severe episode of gout in the left knee was "several years ago."  He denied any current left knee symptoms but noted that when he has flareups of pain, he limps and has difficulty walking stairs.  

Symptoms described with respect to the left knee at the October 2009 VA examination included the following:  no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, locking or effusions.  It was noted that the left knee condition did not affect motion but that there were moderate flare-ups that occurred every 5 to 6 months lasting 3 to 7 days in duration.  The Veteran reported functional impairment of pain during these flare-ups.  The examiner noted that there were no limitations on standing or walking.  

Upon physical examination in October 2009, gait was normal and there was no other evidence of abnormal weight bearing or loss of a bone or part of a bone.  There was no warmth or tenderness over the patellar region and no evidence of Osgood-Schlatter's disease.  Crepitation was present but there were no masses behind the knee, and no clicks or snaps, grinding, instability, or abnormalities of the patella, meniscus, tendons, bursae or other any other areas of the left knee noted on physical examination.  

Motion in the left knee was from 107 degrees of flexion to full extension.  There were was no objective evidence of pain or additional limitations following repetitive motion, and the examiner, specifically referencing the holding in DeLuca, stated that "it would be speculative to comment further on range of motion, fatigability, incoordination, pain or flare ups beyond what has already been described."  

The October 2009 VA examination reports also referenced August 2008 laboratory findings, as well as in April 2007, showing normal uric acid levels, thereby suggesting quiescent gout.  (Laboratory findings from January 2007 and December 2003 did show elevated uric acid, and uric acid was "high normal" in August 2005.)  In the summary following the October 2009 examination, the examiner noted with respect to the left knee that there were "no current symptoms but the nature of gout is that there are symptomatic & asymptomatic periods - he is currently in a symptom free interval."  The examiner also said the left knee disability did not result in any effects on the ability to participate in daily activities 

As directed by a June 2010 remand, the Veteran was afforded additional VA examinations addressing the severity of his left knee disability in June and July 2010, at which time he reported that his gout had been "well controlled" with medication.  He reported minor flare-ups that occur every three to four months that end quickly with ibuprofen but also reported severe flare-ups that occur every 14 months that are severe and debilitating and result in "significant" loss of range of motion and "easy" fatigability.  

It was noted that the condition had improved since onset, that the Veteran had retired from work due to psychiatric problems, and that his gout was "[f]airly well controlled" and resulted in no significant occupational effects and no effects on usual daily activities.  Symptoms in the left knee were described as involving no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, locking, effusion, or inflammation.  The Veteran stated that there were no effects on motion or flare-ups of joint disease.  

Upon physical examination in June and July 2010, the Veteran had an antalgic gait with no evidence of a loss of a bone or part of a bone.  Crepitation was present but there was no evidence of Osgood-Schlatter's disease, masses behind the knee, clicks or snaps, grinding, or instability.  There were also no abnormalities of the patella, meniscus, tendons, bursae or other any other areas of the left knee.  Motion in the left knee in June 2010 was from full extension to 125 degrees of flexion and motion in the left knee in July 2010 was from full extension to 110 degrees of flexion with no objective evidence of pain.  There were was no objective evidence of pain or additional limitations following repetitive motion, and no ankylosis.  

With respect to the question posed in the June 2010 remand as to whether gout involved any areas of the body other than the left knee or right hand, the summary from the June 2010 VA examination was that the Veteran had "[f]airly well controlled polyarticular tophaceous gout having affected B/L knees, B/L great toes, L hand 4th pip and R olecranon bursa."  The examiner noted that there were no significant occupational effects due to this condition and that the condition resulted in no effects on usual daily activities.  

The summary from the July 2010 examination was that the Veteran's gouty arthritis was quiescent at present on medications and that gouty arthritis did not result in any effects on the ability to participate in daily activities.  She also noted that x-rays of the left knee showed evidence of degenerative joint disease but not gouty arthritis and that he had not had any arthralgias or acute arthritic episodes in approximately 2 years.  

Again with respect to the question posed in the June 2010 remand as to whether gout involved any areas of the body other than the left knee or right hand, she noted that gout had affected both 1st metatarsal phalangeal foot joints and the right elbow; however, she stated that with respect to December 2006 rheumatology findings of mild tenderness in the left first metatarsophalangeal joint and swelling of both olecranon bursae, "[t]hese findings are not present on the current examination."

VA outpatient treatment reports dated through October 2011 have also been reviewed, and the findings with respect to the left knee are in accord with those described at the VA examinations discussed above.  In this regard, the Veteran's polyarticular gouty arthritis was described as being "stable" on a July 2007 VA outpatient treatment report, a June 2011 VA outpatient treatment report noted that gout was quiescent, and a July 2011 VA outpatient treatment report showed he reported that his symptoms of gout had resolved.  

Applying the rating criteria to the facts summarized above, the Board will first determine whether there is evidence of an active process of rheumatoid arthritis so as to warrant a 20 percent rating under DC 5002.  In this regard, while the examiner at the August 2008 VA examination stated that there was an "active process" of inflammatory arthritis that resulted in definite impairment of health, the examinations that followed in 2009 and 2010 did not confirm this findings, nor did the recent VA outpatient treatment reports.  

To the extent there may have been an active disease process as described by DC 5002 at earlier points in the appeal period, an increased rating under DC 5002 requires "[o]ne or two exacerbations per year in a well established diagnosis."  The objective record simply does not reflect that these criteria are met, and the overwhelming weight of the clinical evidence suggests that the August 2008 examination finding with regard to an active process of inflammatory arthritis being present is not indicative of the true nature of the disability involved.   

As to whether it would be appropriate to assign an increased rating on the basis of chronic residuals of rheumatoid arthritis, in particular limited motion, rather than an active process of rheumatoid arthritis, the clinical evidence shows that motion in the left knee did not at any time during the appeal period equate with the loss of flexion or extension to warrant an increased rating under DCs 5260 or 5261.  

More specifically, extension was full at each VA examination, thereby precluding increased compensation under DC 5261 as a rating in excess of 10 percent under this diagnostic code requires extension to be limited to 15 degrees.  Flexion was to, at worst, 107 degrees in the left knee, and as a rating in excess of 10 percent under DC 5260 requires flexion to be limited to 30 degrees, a rating in excess of 10 percent cannot be assigned for the service connected left knee disability under DC 5260.  

Additionally, no instability in the left knee was shown by the clinical evidence set forth above, and there is otherwise no evidence that "moderate" recurrent subluxation or lateral instability accompanies the service connected left knee disability so as to warrant a rating in excess of 10 percent for the right knee under DC 5257 at any of the time on appeal.  The lack of any clinical evidence of instability also precludes the assignment of a separate rating pursuant to VAOPGCPREC 23-97.  

The only other remaining DCs pertinent to the knee that would provide for a rating in excess of 10 percent for the left knee are inapplicable.  In this regard, as the medical records show no findings of ankylosis in the knee, a rating in excess of 10 percent cannot be assigned under DC 5256.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  There is also no evidence of dislocated cartilage with frequent episodes of locking, pain and effusion into the joint or malunion or non-union of the tibia or fibula, thereby precluding increased compensation under DCs 5258 or 5262, respectively.  

As noted in the June 2010 remand, the Board has also considered whether increased or separate ratings are warranted on the basis of any joints affected by gouty arthritis other than the left knee or right foot.  To this end, the Board notes first that service connection is already in effect for gouty arthritis involving the first metatarsal of the left foot (rated 20 percent disabling under DCs 5003-5002).  Range of motion and other objective findings from the June and July 2010 VA examination do not reflect that increased compensation would be warranted for the left foot.  

As for involvement of the other joints said to have been affected by gouty arthritis for which service connection has not been granted, to include the left knee, left hand, and right elbow, the reports from the August 2008 and June and July 2010 VA examination also included objective findings, to include some with range of motion studies, concerning these joints, but do not reflect any findings which would warrant the assignment of a separate or increased rating for any other joint of the body.     

Right Foot

Moderate disability resulting from a foot injury warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, DC 5284.  Moderately severe disability is required for a 20 percent rating under DC 5284.  

The Board notes that service connection has been granted for residuals of right talus fracture, and a 20 percent rating is assigned for this disability under DC 5271 for limited motion of the ankle.  A 20 percent rating contemplates "marked" limitation of motion and is the highest assignable rating under DC 5271.  

The service treatment reports reflect complaints relating to the right foot and ankle, and there is clinical evidence dated within one year of separation from active service reflecting treatment for gout in the right foot.  Service connection was ultimately granted for gout of the right foot by the August 2003 rating decision, with a noncompensable rating assigned under DCs 5017-5284 effective from November 26, 2011, the date of receipt of the reopened claim.  

This rating was increased to 10 percent, also effective from November 26, 2011, by a September 2004 rating decision.  This decision followed the previously referenced July 2004 VA examination which in pertinent part showed what was described as normal motion in the right foot with pronation to 15 degrees, supination to 30 degrees, and inversion and eversion to 20 degrees.  Also demonstrated was tenderness at the right great toe.  

It was indicated in the September 2004 VA rating decision that the 10 percent rating was assigned on the basis that gout is to be evaluated as analogous to rheumatoid arthritis, that chronic residuals should be based on limitation of motion, and that because the VA Schedule for Rating Disabilities "does not have a range of motion category for the feet," a 10 percent rating was warranted for a moderate foot injury under DC 5284.  This 10 percent rating has been continued until the present time.   

In testimony to the undersigned at the November 2006 hearing, the Veteran described episodes of swelling in his right foot due to "flare-ups" of gout that require him to wear special shoes.  With respect to these flare-ups, he reported at the August 2008 VA examination that he had such flare-ups several times a year but less than monthly and the that they last for more than 2 but less than 7 days.  He reported that he "can't do anything" when these symptoms occur.  

Upon physical examination of the right foot, there was no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing or any other limitations.  Gait was normal and X-rays were interpreted as showing advanced gouty changes involving the right great toe.  

The examiner stated that there were "significant" occupational effects in the form of increased absenteeism and severe effects on the ability to perform chores, shop, exercise and drive, and that the condition prevented recreation and traveling.  The examiner explained that these effects on daily activities only occurred during acute attacks and that the Veteran's gout otherwise had little to no effect on daily activities. 

The Veteran reported at the October 2009 VA examination that his last flare-up of gout in his right great toe was at least three months prior to the examination and that he treated the condition with colchicine.  He descried occasional pain in the right second and third toes but denied any current symptoms.  As indicated with respect to the examination of the left knee at this examination, flare-ups were said to result in difficulty with climbing stairs.  Symptoms in the right foot were said to not include pain, swelling, redness, heat, stiffness, fatigability, weakness, or lack of endurance.  Flare-ups in the right foot of 1 to 2 times a year were described that last more than 2 but less than 7 days and result in functional impairment due to pain.  There were no functional limitations on standing or walking. 

Physical examination findings associated with the right foot at the October 2009 VA examination included no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  There was no atrophy and no redness, warmth, or tenderness over the metatarsal phalangeal joints.  X-ray evidence of residuals of gout in the right foot was described.  

The summary following the October 2009 examination showed the examiner noting, as with respect to the left knee, that the Veteran had gout involving the right foot but that there were "no current symptoms but the nature of gout is that here are symptomatic & asymptomatic periods - he is currently in a symptom free interval."  The examiner also said the right foot gout did not result in any effects on the ability to participate in daily activities 

Findings specific to the right foot at the June and July 2009 VA examinations in addition to those set forth above include the Veteran not describing any stiffness, fatigability, weakness, or lack of endurance in his right feet at the June 2009 examination.  He did report flare-ups of pain, swelling, heat and redness at that time.  Physical examination findings from the June 2009 VA examination included no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  There was tenderness and tophus in the first metatarsal phalangeal joint.  No atrophy was present.  

At the July 2009 VA examination, symptoms in the fight foot, more specifically the metatarsal phalangeal joint of the right great toe, were described as involving no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, locking, effusion, or inflammation.  The condition was also said to not affect motion or include flare-ups of joint disease.  It was noted that x-rays showed erosive changes in the metatarsal phalangeals and proximal phalangeals of the right foot.  

After considering the record, the Board concludes a rating in excess of 10 percent for right foot gout is not warranted at any of the time on appeal, since the evidence fails to satisfactorily demonstrate the presence of any more than "moderate" disability so as to warrant an increased rating under DC 5284.  

In making this determination, the Board is cognizant of the fact that any disability due to limitation of motion involving the right ankle cannot be considered because compensation for such limitation of motion is already reflected in the rating assigned for residuals of the right talus fracture.  38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993) ("the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity.")  
 
As indicated, physical examination findings in the right foot have shown no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, locking, effusion, or inflammation.  The condition was also said to not affect motion or include flare-ups of joint disease or result in atrophy of the right foot.  The clinical evidence also indicates that the Veteran's gout is quiescent and, as indicated above, there weight of the clinical evidence is against a conclusion that an active process of rheumatoid arthritis involving the right foot at any time during the appeal period involved "one or two exacerbations a year in a well-established diagnosis" so as to warrant increased compensation on this basis.    

With respect to both claims for increased ratings, the effects of pain and functional impairment have been taken into account by the examiners who conducted the examinations discussed above and have been considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

Also with respect to both claims for increased ratings, the Board has considered the Veteran's statements that the disability associated with gouty arthritis of the left knee and right foot has become severe as to warrant increased compensation.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which these disabilities are evaluated. 

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The record does not establish that the rating criteria are inadequate.  To the contrary, ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from his gouty arthritis of the left knee and right foot.  There are no manifestations of his gouty arthritis of the left knee or and right foot that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.  

In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disabilities.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by a Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  

In this case, the Veteran is no longer working but the clinical evidence set forth above indicates that he retired due to psychiatric problems.  The issue of TDIU has not otherwise been raised by the record, as the majority of the medical evidence does not objectively indicate significant occupational impairment due to gouty arthritis of the left knee and right foot.  For these reasons, the Board finds that a TDIU need not be further addressed under Rice.

In short, because the preponderance of the evidence is against the claims for increased ratings for gouty arthritis of the left knee and right foot, the benefit of the doubt doctrine is not for application with respect to these claims and the appeals are denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran's claims for increased ratings arise from his disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under the VCAA with respect to the claims for increased ratings. 

As to VA's duty to assist, VA has associated with the claims folder the Veteran's VA treatment records, and he was afforded VA examinations to assess the severity of his disabilities in July 2004, August 2008, October 2009, June 2010, and July 2010.  The reports from these examinations contain sufficient clinical findings to adjudicate the claims for increased ratings on appeal, and the examinations provided pursuant to the two Board remands have substantially complied with the directives therein as required by Stegall v. West, 11 Vet. App. 268 (1998).  

While the October 2009 VA examiner indicated that it was speculative to comment further on DeLuca criteria, the Board finds that it was still adequate to address the other criteria for a higher rating.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Further, it is noted that he underwent two subsequent examinations in June 2010 and July 2010.  

With regard to the copies of VA x-ray reports and certificates issued to the Veteran submitted in connection with his October 2011 correspondence that he stated reported "may not be in my claim file," review of the claims files reflects that all of these documents were previously of record.  In short therefore, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As such, adjudication of the claims for increased ratings is appropriate at this time.  

With respect to the claim for service connection for a psychiatric disorder to include PTSD, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran in connection with this clam was granted by this decision.  He will have the opportunity to initiate an appeal from the "downstream" issue of the effective date if he disagrees with the determination which will be made by the RO in giving effect to the Board's grant of service connection for depressive disorder.
 


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as a depressive disorder, is granted.  

An initial evaluation in excess of 10 percent for gouty arthritis of the left knee is denied.  

An initial evaluation in excess of 10 percent for gouty arthritis of the right foot is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


